                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 UNITED STATES OF AMERICA                       )
                                                )        Case No. 1:18-cr-39-02
 v.                                             )
                                                )        Judge Travis R. McDonough
                                                )
 JUSTIN L. SAIN                                 )        Magistrate Judge Susan K. Lee
                                                )


                                             ORDER



         United States Magistrate Judge Susan K. Lee filed a report and recommendation

recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea as to

Count One of the eight-count Indictment; (2) accept Defendant’s guilty plea as to Count One of

the eight-count Indictment; (3) adjudicate Defendant guilty of Count One; (4) defer a decision on

whether to accept the amended plea agreement until sentencing; and (5) order that Defendant

remain in custody until sentencing in this matter after his bond was revoked (Doc. 55). Neither

party filed a timely objection to the report and recommendation. After reviewing the record, the

Court agrees with Magistrate Judge Lee’s report and recommendation. Accordingly, the Court

ACCEPTS and ADOPTS the magistrate judge’s report and recommendation (Doc. 55) pursuant

to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

      1. Defendant’s motion to withdraw his not-guilty plea as to Count One of the eight-count

         Indictment is GRANTED;

      2. Defendant’s plea of guilty to Count One is ACCEPTED;

      3. Defendant is hereby ADJUDGED guilty of Count One;
4. A decision on whether to accept the amended plea agreement is DEFERRED until

   sentencing; and

5. Defendant SHALL REMAIN in custody until sentencing in this matter which is

   scheduled to take place on February 8, 2019, at 9:00 a.m. [EASTERN] before the

   undersigned.

   SO ORDERED.

                                     /s/Travis R. McDonough
                                     TRAVIS R. MCDONOUGH
                                     UNITED STATES DISTRICT JUDGE
